Citation Nr: 1449493	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left leg common peroneal neuralgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.  He also had an unverified period of service in the Reserve following active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in Albuquerque, New Mexico, currently has jurisdiction of the claim.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2014.  A transcript is of record.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that his left leg common peroneal neuralgia is related to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for left leg common peroneal neuralgia have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for left leg common peroneal neuralgia.  He asserts that his current disorder is related to an in-service injury he sustained onboard the U.S.S. Epperson when the hatch of a door he was going through closed on the area just below his left knee as the ship was tossed around.  The Veteran is competent to report this injury and the Board finds the assertion credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Veteran contends that although the initial soreness following the injury went away, he had pain in the area for many years afterwards.  The Veteran is competent to make this assertion and the Board finds that it, too, is credible.  Id.  This is so because post-service treatment records dating back to 1986 document complaints of chronic left knee pain.  

VA treatment records document that in July 2009, the Veteran reported the injury he sustained in service as a result of the hatch.  The impression was left common peroneal neuralgia and it was noted that this diagnosis had likely been misdiagnosed in the past and had been overlooked.  It was further noted that the Veteran had been evaluated for the knee joint itself, which showed no pathology; however, this nerve is below the knee joint itself and, therefore, would not show pathology while looking at the knee upon magnetic resonance imaging (MRI).  See anesthesiology consult note.  The diagnosis of left common peroneal neuralgia was confirmed by an August 2009 left common peroneal nerve block.  See VA procedure report.  In a February 2010 VA treatment record, the same physician who provided the report in the July 2009 anesthesiology consult note provided an impression of left common peroneal neuralgia secondary to traumatic injury with an axe.  See pain clinic consult note.  Given that the Veteran reported the hatch injury in July 2009, not an injury with an axe, the Board will resolve doubt in the Veteran's favor by finding that the physician intended to provide an opinion that the left common peroneal neuralgia was related to the injury sustained onboard the U.S.S. Epperson when the hatch of a door he was going through closed on the area just below the Veteran's left knee.  

In light of the foregoing opinion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left leg common peroneal neuralgia is warranted on a direct basis.  See 38 C.F.R. § 3.303.


ORDER

Service connection for left leg common peroneal neuralgia is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


